Title: From George Washington to Colonel Timothy Bedel, 1 February 1776
From: Washington, George
To: Bedel, Timothy

 

Sir
Cambridge 1st February 1776

The Continental Congress, haveing Calld upon the Government of New Hampshire to raise a Regiment for the Service of the United Colonies—which they have accordingly Complied with—and appointed you to the Command—I have to desire, that you will use all the deligence & dispatch possible, to raise the Said Regiment & march it into Canada takeing your Rout by Number four, and Onion River, where a Suply of provisions will be Laid up, by order of Major General Schuyler.
This Regiment is to be raised upon the Continental establishment, agreeable to the terms & requisitions of the Congress—as transmitted to the Honorable Convention of New Hampshire—the necessity of Reinforceing our troops, posted before & forming the Blockade of Quebec—is too apparent, to need being dwelt on—I woud therefore have you order each Company to March, as fast as they are raised, and on their arrival put themselves under the Command of the General or Commanding officer in Canada.
Your Colony will provide you with Such necessarys, as are indispensably wanting for the use of your Regiment, in the takeing up of which, and your expences on the March I reccommend the utmost Oeconomy, that Can be used Consistant with dispatch.
You will take under your Care the Coghnawaga Indians, who are now here and Conduct them in the Safest, & most Agreeable manner to themselves, into Canada—You are to bear their expences, for which purpose I now give you a warrant on the paymaster General for the Sum of £100—L[awfu]l M[one]y. You must Keep a just account of its expenditure, & render the Same to the Commissary of the Northern department when you get there he will be advertized of this Matter and directed to Settle with you.
these Sir are your Instructions, to which I doubt not you will pay a proper attention that you may have a share in the G[l]ory, of expelling the instruments of Ministerial Tyranny from that fair Province, is the Sincere wish of Sir Your most H. St

Go: Washington

